Exhibit 99.1 Contact: Max Shevitz FOR IMMEDIATE RELEASE President Tel: 703/925-5590 Email: max_shevitz@learningtree.com LEARNING TREE INTERNATIONAL ANNOUNCES THIRD QUARTER FY 2013 RESULTS RESTON, Va., August 6, 2013 – Learning Tree International (NASDAQ: LTRE) announced today its revenues and results of operations for its third quarter of fiscal year 2013, which ended June 28, 2013. In its third quarter of fiscal year 2013, Learning Tree reported revenues of $29.0 million, loss from operations of $1.0 million, and net loss of $1.1 million, or $0.08 per share. These results compare with revenues of $33.0 million, loss from operations of $2.1 million, and net loss of $6.8 million, or $0.50 per share in its third quarter of fiscal year 2012. “While we are beginning to realize the benefits of our commitment to further improve the quality of the service and products that we provide to our customers, sequestration and weak European economies continue to adversely impact our financial results,” said Learning Tree President Max Shevitz. “We have been through these interruptions in government spending several times over our 39 year history and believe we have the experience to successfully manage the business through this latest period of uncertainty in government and government-contractor spending that has resulted from sequestration.” Webcast An investor conference call to discuss third quarter fiscal year 2013 results is scheduled for 4:30 p.m. (ET)August 6, 2013. Interested parties may access the conference call via live webcast at: www.learningtree.com/investor . The webcast will also be available for replay at: www.learningtree.com/investor . About Learning Tree International Established in 1974, Learning Tree International is a global provider of hands-on IT and management training. Learning Tree develops, markets, and delivers a broad, proprietary library of instructor-led courses focused on: web development, IT security, project management, operating systems, databases, networking, software development, leadership, and management and business skills. Courses are offered atLearning Tree Education Centers and training locations around the world, on-site at client facilities, or via the Internet with Learning Tree AnyWare™, the company’s web-based, remote-attendance platform. For more information about Learning Tree products and services, call 1-888-THE-TREE (1-888-843-8733), or visit the Learning Tree Web site at www.learningtree.com . Cautionary Statement Regarding Forward Looking Statements Except for historical information contained herein, the matters addressed in this press release are forward-looking statements. Please do not put undue reliance on these forward-looking statements, since they are based on key assumptions about future risks and uncertainties. Although Learning Tree believes that its assumptions are reasonable, inevitably some will prove to be incorrect. As a result, Learning Tree's actual future results can be expected to differ from those in this release, and those differences may be material. Learning Tree is not undertaking any obligation to update forward-looking statements. In order to help the reader assess the major risks in Learning Tree's business, Learning Tree has identified many, but not all, of these risks in Item 1A, “Risk Factors” in Learning Tree's Annual Report on Form 10-K (“Item 1A”). Please read Item 1A carefully. Some of the factors discussed in Item 1A that could affect Learning Tree include the following: risks associated with the timely development, introduction, and customer acceptance of Learning Tree's courses; competition; international operations, including currency fluctuations; changing economic and market conditions; technology development and new technology introduction; efficient delivery and scheduling of Learning Tree's courses; adverse weather conditions, strikes, acts of war or terrorism and other external events; and attracting and retaining qualified personnel. # # # Release Summary: Learning Tree International announced today its revenues and results of operations for its third quarter of fiscal year 2013, which ended June 28, 2013. 1-888-THE-TREE (843-8733) | www.learningtree.com Table 1 LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (all amounts in thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended June 28, June 29, June 28, June 29, Revenues $ 28,958 $ 33,041 $ 89,181 $ 96,958 Cost of revenues 16,141 15,642 47,421 45,834 Gross profit 12,817 17,399 41,760 51,124 Operating expenses: Course development 1,998 2,165 6,029 6,356 Sales and marketing 6,764 9,707 21,881 25,577 General and administrative 5,043 7,652 20,037 22,009 Total operating expenses 13,805 19,524 47,947 53,942 Loss from operations ) Other income (expense), net 32 309 219 164 Loss before income taxes ) Provision (benefit) for income tax 123 4,962 542 4,408 Net loss $ ) $ ) $ ) $ ) Loss per sharediluted $ ) $ ) $ ) $ ) LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (all amounts in thousands) June 28, September 28, (unaudited) Cash and cash equivalents $ 27,071 $ 25,784 Available for sale securities - 6,131 Trade accounts receivable, net 13,911 16,831 Prepaid expenses and other 6,305 8,552 Total current assets 47,287 57,298 Depreciable assets, net and other 22,779 31,748 Total assets $ 70,066 $ 89,046 Accounts payable and accrued liabilities $ 15,207 $ 20,264 Deferred revenues 29,456 31,899 Total current liabilities 44,663 52,163 Other 8,302 12,377 Total liabilities 52,965 64,540 Stockholders' equity 17,101 24,506 Total liabilities and stockholders' equity $ 70,066 $ 89,046
